                                                  19-10630 TMD




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 In re:    Glenn Philip Smith                                    ) Case Number: 19-10630
                                                                 ) Chapter 13 Proceedings
                Debtor.                                          ) Judge Jessica E. Price Smith

                        TRUSTEE'S MOTION TO DISMISS CASE
                   FOR FAILURE TO COOPERATE WITH THE TRUSTEE

       Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing Chapter
13 Trustee (“Trustee”) herein, and hereby moves this Honorable Court to dismiss the case of the
Debtor pursuant to Sections 521, 704, 1302 and 1307 of the Bankruptcy Code for failure to cooperate
with the Trustee. In support of this motion, the Trustee makes the following representations to the
Court:

1.      The Confirmation Order filed in this case requires that the Debtor(s) pay over to the Trustee
each year all federal tax refunds, subject to certain qualifications. In order to make a determination
as to the appropriate amount of funds to be turned over, the Trustee needs to review the Debtor’s
federal tax return and other documents each year during the pendency of the case.

2.      Sections 521(f) and (g) of the Bankruptcy Code mandate that the Debtor(s) file tax returns
and a statement or declaration of income annually if so requested by any party in interest.

3.      The Trustee sent correspondence to the Debtor(s) and counsel on or about February 3, 2020
to request the 2019 federal tax return and other documents including a Declaration of Income. As of
the date of this pleading, the Trustee has not received the tax return (or the tax return received was
incomplete) and/or the other documents requested.

4.      Section 1307(c) of the Bankruptcy Code states that a Chapter 13 case may be dismissed for
“cause.” While “cause” is not specifically defined, the Trustee believes that the failure of the
Debtor(s) to cooperate, as required by Section 521(a)(3), and failure to respond to the Trustee’s
request for the 2019 federal tax return and other documents, has left the Trustee unable to fully
investigate the financial affairs of the Debtor(s), which the Trustee is required to do by Sections
1302(b)(1) and 704(a)(4) of the Bankruptcy Code. As a result, cause exists under Section 1307(c) of
the Bankruptcy Code to dismiss the Debtor’s case.

        WHEREFORE, your Trustee, being a proper party in interest, hereby moves this Honorable
Court to grant her motion and dismiss the case of the Debtor(s) for the reasons cited.

                                               /S/ Lauren A. Helbling
                                               LAUREN A. HELBLING (#0038934)
                                               Chapter 13 Trustee
                                               200 Public Square, Suite 3860
                                               Cleveland OH 44114-2321
                                               Phone (216) 621-4268       Fax (216) 621-4806
                                               ch13trustee@ch13cleve.com




 19-10630-jps      Doc 50     FILED 11/04/20            ENTERED 11/04/20 14:32:52                 Page 1 of 2
                                  CERTIFICATE OF SERVICE

I certify that on November 4, 2020 a true and correct copy of this Trustee’s Motion to Dismiss Case was
served:

Via the Court's Electronic Case Filing System on these entities and individuals who are listed on the
Court's Electronic Mail Notice List:

       William J. Balena, on behalf of Glenn Philip Smith, Debtor, at docket@ohbksource.com

And by regular U.S. mail, postage prepaid, on:

       Glenn Philip Smith, Debtor, at 102 Harvard Avenue, Elyria, OH 44035


                                                 /S/ Lauren A. Helbling
                                                 LAUREN A. HELBLING (#0038934)
                                                 Chapter 13 Trustee
                                                 200 Public Square, Suite 3860
                                                 Cleveland OH 44114-2321
                                                 Phone (216) 621-4268       Fax (216) 621-4806
                                                 ch13trustee@ch13cleve.com




 19-10630-jps      Doc 50     FILED 11/04/20       ENTERED 11/04/20 14:32:52           Page 2 of 2
